 

Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

                This First Amendment to the Employment and Noncompetition
Agreement (this “Amendment”), effective as of April 16, 2008, is made by and
between GKK Manager LLC, a Delaware limited liability company (the “Employer”),
and Robert R. Foley (“Executive”).

 

                WHEREAS, the Employer and Executive entered into that certain
Employment and Noncompetition Agreement dated as of July     , 2004 (the
“Employment Agreement”);

 

                WHEREAS, pursuant to Section 14 of the Employment Agreement, the
Employer and Executive desire to amend certain terms of the Employment Agreement
as set forth in this Amendment;

 

WHEREAS, in consideration for, and upon the execution of, this Amendment by the
parties hereto, Gramercy Capital Corp. is granting Executive 13,171 restricted
shares of common stock; and

 

WHEREAS, unless the context requires otherwise, capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement;

 

                NOW, THEREFORE, in consideration of the premises and mutual
covenants contained herein and for other good and valuable consideration, the
receipt of which is mutually acknowledged, the Employer and Executive agree as
follows:

 

1.             Section 1 of the Employment Agreement is hereby amended to
provide that the Original Term will extend until August 2, 2010.

 

2.             (A)          Section 2(a) of the Employment Agreement is hereby
amended and restated in its entirety as follows:

 

“Duties. During the Employment Period, Executive shall be employed in the
business of the Employer and its affiliates. Executive shall serve the Employer
as a senior executive and shall have the title of Managing Director of the
Employer. In such capacity, Executive, in conjunction with other senior officers
and managers of the Employer, shall be responsible for, among other things:
sourcing investments; sourcing credit facilities; underwriting, credit and risk
management; asset and portfolio management; and general administrative
functions. In addition, Executive shall serve as Chief Operating Officer of
Gramercy Capital Corp. (the “Corporation”). Executive shall have the general
powers and duties of management usually vested in the chief operating officer of
a comparable company in the same industry.  Executive will report to the
managing member of the Employer (the “Managing Member”) with respect to
functions as Managing Director and to the President and Chief Executive Officer
of the Corporation (the “CEO”) with respect to functions as Chief Operating
Officer. Executive’s duties and authority shall be as further set forth by the
Employer, but in all events shall be commensurate with his position as Chief
Operating Officer of the Corporation.”

 

(B)           Section 6(b)(ii) of the Employment Agreement is hereby amended to
delete the word “or” immediately preceding clause (iv) and to include a new
clause (v) immediately following clause (iv) as follows:

 

 

--------------------------------------------------------------------------------


 

“; or (v) a material change in duties, responsibilities, status or positions
with the Employer or the Corporation that does not represent a promotion from or
maintaining of Executive’s duties, responsibilities, status or positions as in
effect immediately prior to any such change, or any removal of Executive from or
any failure to reappoint or reelect Executive to such positions, except in
connection with the termination of Executive’s employment for Cause, disability,
retirement or death”.

 

In connection with the foregoing amendment, clause (A) of Section 6(b)(ii) is
hereby deleted in its entirety and “intentionally omitted” is hereby inserted in
lieu thereof.

 

3.             Section 3(b) of the Employment Agreement is hereby amended by
adding the following to the end of such Section:

 

“Any bonuses awarded for a fiscal year shall be paid after the end of such
fiscal year and on or before the 15th day of the third month of the following
fiscal year (e.g., a bonus for 2008 will be paid sometime between January 1,
2009 and March 15, 2009).”

 

4.             Section 6(b)(ii) of the Employment Agreement is hereby amended by
deleting clause (iv) of the definition of “Good Reason” contained therein, which
currently states “(iv) the Employer enters into an employment agreement with any
person pursuant to which such person will receive an annual base salary or
guaranteed bonus in excess of the highest salary and guaranteed bonus payable to
Executive, and the entering into of such employment agreement is in
contravention of Section 6.4.11 of the LLC Agreement (as defined in
Section 6(c) below),” and replacing it with the following:

 

“(iv) the Employer enters into an employment agreement with any person pursuant
to which the sum of (A) the minimum annual base salary and bonus guaranteed to
such person under such employment agreement, plus (B) the distributions that
such person would have received during the 12 months prior to the effective date
of such employment agreement with respect to any membership interests in the
Employer to be granted to such person pursuant to the employment agreement
(assuming that such interest were outstanding during such 12-month period)
exceeds the sum of (A) Executive’s annual base salary for the year in which such
employment agreement becomes effective, plus (B) Executive’s most recent prior
annual bonus, plus (C) the distributions that Executive received during the 12
months prior to the effective date of such employment agreement with respect to
Executive’s membership interests in the Employer.”

 

5.             Sections 7(a)(ii) and (iii) of the Employment Agreement, which
relate to the severance payments and benefits to be received by Executive upon a
termination by the Employer without Cause or by Executive for Good Reason, are
hereby amended and restated so that the terms “two years” and “two-year period”
are replaced with “12 months” and “12-month period,” respectively.

 

6.             Section 7(a)(iii) of the Employment Agreement is hereby further
amended by adding the following to the end of such Section:

 


 

 

 

2

--------------------------------------------------------------------------------


 


“NOTWITHSTANDING THE FOREGOING, THE ACCELERATION OF VESTING OF EQUITY AWARDS
PROVIDED FOR HEREIN SHALL NOT APPLY TO EQUITY AWARDS GRANTED TO EXECUTIVE ON OR
AFTER APRIL 16, 2008 IN THE EVENT THAT EXECUTIVE TERMINATES HIS EMPLOYMENT
HEREUNDER WITH GOOD REASON FOLLOWING A CHANGE-IN-CONTROL (AS DEFINED IN
SECTION 6(C) ABOVE), UNLESS EITHER (A) EXECUTIVE’S TERMINATION WOULD HAVE
CONSTITUTED A TERMINATION WITH GOOD REASON EVEN IF A CHANGE-IN-CONTROL HAD NOT
OCCURRED PRIOR TO SUCH TERMINATION OR (B) EXECUTIVE’S TERMINATION FOLLOWED THE
OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:


 

(A)             ANY “PERSON,” INCLUDING A “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT, BUT EXCLUDING THE EMPLOYER OR THE
CORPORATION, ANY ENTITY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH
THE EMPLOYER OR THE CORPORATION, ANY TRUSTEE, FIDUCIARY OR OTHER PERSON OR
ENTITY HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN OR TRUST OF THE
CORPORATION OR ANY SUCH ENTITY, AND EXECUTIVE AND ANY “GROUP” (AS SUCH TERM IS
USED IN SECTION 13(D)(3) OF THE EXCHANGE ACT) OF WHICH EXECUTIVE IS A MEMBER)),
IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13(D)(3) UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE CORPORATION
REPRESENTING 25% OR MORE OF EITHER (1) THE COMBINED VOTING POWER OF THE
CORPORATION’S THEN OUTSTANDING SECURITIES OR (2) THE THEN OUTSTANDING COMMON
STOCK (OR OTHER SIMILAR EQUITY INTEREST, IN THE CASE OF A COMPANY OTHER THAN A
CORPORATION) OF THE CORPORATION (IN EITHER SUCH CASE OTHER THAN AS A RESULT OF
AN ACQUISITION OF SECURITIES DIRECTLY FROM THE CORPORATION); OR

 

(B)             ANY CONSOLIDATION OR MERGER OF THE CORPORATION WHERE THE
SHAREHOLDERS OF THE CORPORATION, AS APPLICABLE, IMMEDIATELY PRIOR TO THE
CONSOLIDATION OR MERGER, WOULD NOT, IMMEDIATELY AFTER THE CONSOLIDATION OR
MERGER, BENEFICIALLY OWN (AS SUCH TERM IS DEFIED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY, SHARES REPRESENTING IN THE AGGREGATE 50%
OR MORE OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE CORPORATION
ISSUING CASH OR SECURITIES IN THE CONSOLIDATION OR MERGER (OR OF ITS ULTIMATE
PARENT CORPORATION, IF ANY); OR

 

(C)             THERE SHALL OCCUR (1) ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR
ARRANGED BY ANY PARTY AS A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE CORPORATION, OTHER THAN A SALE OR DISPOSITION BY THE CORPORATION
OF ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS TO AN ENTITY AT LEAST
50% OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
“PERSONS” (AS DEFINED ABOVE) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP OF THE CORPORATION, AS APPLICABLE, IMMEDIATELY PRIOR TO SUCH SALE, OR
(2) THE APPROVAL BY SHAREHOLDERS OF THE CORPORATION, AS APPLICABLE, OF ANY PLAN
OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE CORPORATION, AS
APPLICABLE; OR

 

 

 

 

3

--------------------------------------------------------------------------------


 

(D)             THE MEMBERS OF THE BOARD OF DIRECTORS (THE “DIRECTORS”) OF THE
CORPORATION (THE “BOARD”) AT THE BEGINNING OF ANY CONSECUTIVE 24-CALENDAR-MONTH
PERIOD (THE “INCUMBENT DIRECTORS”) CEASE FOR ANY REASON OTHER THAN DUE TO DEATH
TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; PROVIDED THAT ANY
DIRECTOR WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE CORPORATION’S
SHAREHOLDERS WAS APPROVED OR RATIFIED BY A VOTE OF AT LEAST A MAJORITY OF THE
MEMBERS OF THE BOARD THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE
BEGINNING OF SUCH 24-CALENDAR-MONTH PERIOD SHALL BE DEEMED TO BE AN INCUMBENT
DIRECTOR.

 

Notwithstanding the foregoing, a Change-in-Control shall not be deemed to have
occurred if SL Green Realty Corp. (or a successor thereto that directly or
indirectly acquires all or substantially all of the assets of SL Green Realty
Corp., whether by merger, consolidation, asset acquisition or otherwise) or one
of its direct or indirect subsidiaries continues to be the external manager of
the Corporation at the applicable time.”

 

7.             The following Section 7(e) is inserted after Section 7(d) of the
Employment Agreement:

 

“(e)  Release.  Notwithstanding anything herein to the contrary, Executive’s
receipt of the payments and benefits set forth in Sections 7(a) and (d) above,
including the equity award vesting credit provided for therein, shall be subject
to and conditioned upon, in all cases, Executive’s execution of a mutual release
agreement in form and substance satisfactory to the Executive and Employer,
whereby, in general, each party releases the other from all claims such party
may have against the other party (other than (A) claims against the Employer
relating to the Employer’s obligations under this Agreement and certain other
specified agreements arising in connection with or after Executive’s
termination, including, without limitation, Employer’s obligations hereunder to
provide severance payments and benefits and accelerated vesting of equity awards
and (B) claims against Executive relating to or arising out of any act of fraud,
intentional misappropriation of funds, embezzlement or any other action with
regard to the Employer or any of its affiliated companies that constitutes a
felony under any federal or state statute committed or perpetrated by Executive
during the course of Executive’s employment with the Employer or its affiliates,
in any event, that would have a material adverse effect on the Employer, or any
other claims that may not be released by the Employer under applicable law), and
the effectiveness thereof on or within 30 days after the date on which
Executive’s employment with the Employer terminates; provided that the foregoing
shall not apply to payments of amounts earned and accrued prior to Executive’s
termination.”

 

8.             The following Section is hereby inserted after Section 20 of the
Employment Agreement.

 

“21.         Section 409A.

 

 

 

4

--------------------------------------------------------------------------------


 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Employer determines that Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code of either the Employer or the
Corporation, then to the extent any payment or benefit that Executive becomes
entitled to under this Agreement would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after Executive’s
separation from service, or (B) Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.  Any such delayed cash payment shall earn interest at a simple annual
rate equal to 5% per annum, from such date of separation from service until the
payment.

 

(b)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)           The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).

 

9.             Except as expressly amended hereby, the Employment Agreement
continues in full force and effect in accordance with its terms.  The Employment
Agreement, together with any Exhibits thereto and this Amendment, constitutes
the entire understanding and agreement of the parties hereto regarding the
employment of Executive.

 

10.           This Amendment shall be governed and construed in accordance with
the laws of the State of New York, without regard to any principles of conflicts
of laws which could cause the application of the laws of any jurisdiction other
than the State of New York.

 

11.           This Amendment may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original
but all such counterparts together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.

 

 

5

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned have executed this Amendment
as of the date first above written.

 

 

EMPLOYER:

 

 

 

 

GKK MANAGER LLC

 

 

 

 

By:

GKK Manager Member Corp., its managing member

 

 

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Robert R. Foley

 

Robert R. Foley

 

Agreed, as to the rights and obligations of
the Corporation:

 

 

 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

By:

/s/ Marc Holliday

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

 

 

 

6

--------------------------------------------------------------------------------

 